Title: To George Washington from Joseph Trumbull, 19 April 1776
From: Trumbull, Joseph
To: Washington, George



New York 19th April 1776

Comissary Trumbull’s best Respects, to Genl Washington, & Informs—That The Rations of Provision supplied by him to the Troops, at & near Cambridge, ⅌ Genl Orders were & are

18 oz. Salted Pork—or 24 oz. Salted or Fresh Beef—Or 16 oz. Salted Fish ⅌ man ⅌ diem.
1 lb. Flour or Bread ⅌ man ⅌ diem.
1 qt Beer ⅌ man ⅌ diem—Or 9 gallns Molosses ⅌ 100 men ⅌ week.
3 pts Pease or Beans ⅌ man ⅌ week.
6 oz. Butter ⅌ man ⅌ week.
½ pt Rice—or 1 pt In[dian] Meal ⅌ man ⅌ week.
6 lb. Candles ⅌ 100 men ⅌ week.
24 lb. Soft or 8 lb. hard Soap ⅌ 100 men ⅌ week.

That he paid the Officers, their Rations at & after the rate of 7½d. lawfull money of New England ⅌ ration—In which computation the fractions were given in favr of the Officer—Pork was Computed at 77/6 ⅌ bl—Flour at 22/6 ⅌ Ct. Beer was not to be had at Cambridge & Molasses was generally given at 2/ & 2/4 ⅌ galln—That he now Supplies the Same Rations in New York, Pork now Costs 66/ ⅌ bl—Flour 12/ ⅌C[t] & Beer, which can be had, & Molosses cannot—the Beer Costs 7/6 ⅌ bl—& all

other Articles as Cheap, & the most a little Cheaper here than at Cambridge, The difference, arises from the difference between Land & Water transportation; so that there is nearly 1½d. difference in each Ration of Bread or Flour—& nearly ½d. in the Pork—So that he Judges, a Ration here will not ex[c]eed Six pence, or 6½d. Lawfull Money of New England—equal to 8d. or 8⅓d. Currency of New York.
